Citation Nr: 1702524	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  05-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post total right hip replacement due to arthritis (right hip disorder) rated as 30 percent disabling prior to September 26, 2005. 

2.  Entitlement to an increased rating for a right hip disorder, currently evaluated as 50 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from May 1975 to April 1977 and from July 1979 to April 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In October 2007 and in December 2009, the Board remanded the appeal for additional development.

A review of the record on appeal reveals that in March 2014 the Veteran filed a notice of disagreement to the RO's February 2014 denial of Dependents' Educational Assistance for his two dependent children.  Similarly, in February 2016 the Veteran again notified the RO that he was disagreeing with its denial of Dependents' Educational Assistance for his two dependent children.  No further action has yet been taken on this issue.  Therefore, this issue is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the right hip disability claim, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

As to the claim for a TDIU, the Board notes that the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2016).  The Board finds that this issue must be remanded because it is inextricably intertwined with the right hip claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from Heidelberg MEDDAC and Dr. J. Baron.   

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his right hips since October 2003, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his right hip disorder.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all right hip pathology found to be present since October 2003.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right hip; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's right hip (i.e., the extent of the Veteran's pain-free motion);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

(iv)  The examiner should also state whether the right or left tibia and fibula has malunion or nonunion.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of the laws and regulations governing a TDIU as well as notice of all the evidence added to the claims file since the January 2016 SSOC including the report from the October 2016 VA examination\ .  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

